Case 1:19-cr-10463-ADB Document 30-4 Filed 07/08/20 Page 1 of 16




               Exhibit C
Case 1:19-cr-10463-ADB Document 30-4 Filed 07/08/20 Page 2 of 16




                     TAB 1
                         Case 1:19-cr-10463-ADB Document 30-4 Filed 07/08/20 Page 3 of 16
                                                                                                                                                                            Comment




We declare no competing interests.                                                    3   Thomas SK, Lee J, Beatty GL. Paracrine and cell autonomous signalling in
                                                                                          pancreatic cancer progression and metastasis. EBioMedicine 2020;
Allison Landman, Laura Feetham, Daniel Stuckey                                            published online March 2. DOI:10.1016/j.ebiom.2020.102662.
                                                                                      4   Christenson ES, Jaffee E, Azad N. Current and emerging therapies for
The Lancet Oncology (AL); The Lancet Gastroenterology & Hepatology (LF);
                                                                                          patients with advanced pancreatic ductal adenocarcinoma: a bright future.
EBioMedicine (DS), London EC2Y 5AS, UK                                                    Lancet Oncol 2020; published online March 2. http://dx.doi.org/
1    GBD 2017 Pancreatic Cancer Collaborators. The global, regional, and national         S1470-2045(19)30795-8.
     burden of pancreatic cancer and its attributable risk factors in 195 countries   5   Pereira SP, Oldfield L, Ney A, et al. Early detection of pancreatic cancer.
     and territories, 1990–2017: a systematic analysis for the Global Burden of           Lancet Gastroenterol Hepatol 2020; published online March 2. http://dx.doi.
     Disease Study. Lancet Gastroenterol Hepatol 2019; 4: 934–47.                         org/S2468-1253(19)30421-2.
2    Yao W, Maitra A, Ying H. Recent insights into the biology of pancreatic
     cancer. EBioMedicine 2020; published online March 2. DOI:10.1016/j.
     ebiom.2020.102655.



Cancer patients in SARS-CoV-2 infection: a nationwide
analysis in China
China and the rest of the world are experiencing an                                   We excluded 417 cases because of insufficient records                             Published Online
                                                                                                                                                                        February 14, 2020
outbreak of a novel betacoronavirus known as severe                                   of previous disease history.                                                      https://doi.org/10.1016/
acute respiratory syndrome corona virus 2 (SARS-                                        18 (1%; 95% CI 0·61–1·65) of 1590 COVID-19 cases                                S1470-2045(20)30096-6

CoV-2).1 By Feb 12, 2020, the rapid spread of the virus                               had a history of cancer, which seems to be higher
had caused 42 747 cases and 1017 deaths in China and                                  than the incidence of cancer in the overall Chinese
cases have been reported in 25 countries, including the                               population (285·83 [0·29%] per 100 000 people,
USA, Japan, and Spain. WHO has declared 2019 novel                                    according to 2015 cancer epidemiology statistics9).
coronavirus disease (COVID-19), caused by SARS-CoV-2,                                 Detailed information about the 18 patients with
a public health emergency of international concern. In                                cancer with COVID-19 is summarised in the appendix
contrast to severe acute respiratory system coronavirus                               (p 1). Lung cancer was the most frequent type (five
and Middle East respiratory syndrome coronavirus,                                     [28%] of 18 patients). Four (25%) of 16 patients (two
more deaths from COVID-19 have been caused by                                         of the 18 patients had unknown treatment status)
multiple organ dysfun­      ction syndrome rather than                                with cancer with COVID-19 had received chemotherapy
respiratory failure,2 which might be attributable to the                              or surgery within the past month, and the other
widespread distribution of angiotensin con­          verting                          12 (75%) patients were cancer survivors in routine follow-
enzyme 2—the functional receptor for SARS-CoV-2—                                      up after primary resection. Compared with patients
in multiple organs.3,4 Patients with cancer are more                                  without cancer, patients with cancer were older (mean
susceptible to infection than individuals without cancer                              age 63·1 years [SD 12·1] vs 48·7 years [16·2]), more likely
because of their systemic immunosuppressive state                                     to have a history of smoking (four [22%] of 18 patients
caused by the malignancy and anticancer treat­ments,                                  vs 107 [7%] of 1572 patients), had more polypnea
such as chemotherapy or surgery.5–8 Therefore, these                                  (eight [47%] of 17 patients vs 323 [23%] of 1377 patients;
patients might be at increased risk of COVID-19 and have                              some data were missing on polypnea), and more severe
a poorer prognosis.                                                                   baseline CT manifestation (17 [94%] of 18 patients vs
  On behalf of the National Clinical Research Center                                  1113 [71%] of 1572 patients), but had no signifi­cant
for Respiratory Disease, we worked together with the                                  differences in sex, other baseline symptoms, other comor­
National Health Commission of the People’s Republic                                   bidities, or baseline severity of x-ray (appendix p 2).
of China to establish a prospective cohort to monitor                                   Most importantly, patients with cancer were
COVID-19 cases throughout China. As of the data                                       observed to have a higher risk of severe events
cutoff on Jan 31, 2020, we have collected and analysed                                (a composite endpoint defined as the percentage of
2007 cases from 575 hospitals (appendix pp 4–9 for a                                  patients being admitted to the intensive care unit                                See Online for appendix

full list) in 31 provincial administrative regions. All cases                         requiring invasive ventilation, or death) compared with
were diagnosed with laboratory-confirmed COVID-19                                     patients without cancer (seven [39%] of 18 patients vs
acute respiratory disease and were admitted to hospital.                              124 [8%] of 1572 patients; Fisher’s exact p=0·0003).

www.thelancet.com/oncology Vol 21 March 2020                                                                                                                                                       335
                Case 1:19-cr-10463-ADB Document 30-4 Filed 07/08/20 Page 4 of 16
      Comment




                                                      A                                                                               and other comorbidities. Cancer history represented the
                                                      80       Invasive ventilation or ICU admission,                                 highest risk for severe events (appendix p 3). Among
                                                               or death, plus clinical indication
                                                               Invasive ventilation or ICU admission, or death
                                                                                                                                      patients with cancer, older age was the only risk factor
                                                      70
                                                                                                                                      for severe events (OR 1·43, 95% CI 0·97–2·12; p=0·072).
                                                      60                                                                              Patients with lung cancer did not have a higher
                   Incidence of severe events (%)




                                                                                                                                      probability of severe events compared with patients
                                                      50
                                                                                                                                      with other cancer types (one [20%] of five patients
                                                      40                                                                              with lung cancer vs eight [62%] of 13 patients with
                                                                                                                                      other types of cancer; p=0·294). Additionally, we used
                                                      30
                                                                                                                                      a Cox regression model to evaluate the time-dependent
                                                      20                                                                              hazards of developing severe events, and found that
                                                      10
                                                                                                                                      patients with cancer deteriorated more rapidly than
                                                                                                                                      those without cancer (median time to severe events
                                                       0
                                                               No cancer             Cancer survivors            Patients with
                                                                                                                                      13 days [IQR 6–15] vs 43 days [20–not reached];
                                                                                                                    cancer            p<0·0001; hazard ratio 3·56, 95% CI 1·65–7·69, after
                                                                                       Cancer status
                                                                                                                                      adjusting for age; figure).
                                                      B                                                                                  In this study, we analysed the risk for severe COVID-19 in
                                                      80       Patients without cancer                                                patients with cancer for the first time, to our knowledge;
                                                               Patients with cancer
                                                               Hazard ratio 3·56 (95% CI 1·65–7·69)                                   only by nationwide analysis can we follow up patients
                                                                                                                                      with rare but important comorbidities, such as cancer.
                                                      60
                                                                                                                                      We found that patients with cancer might have a higher
                   Probability of severe events (%)




                                                                                                                                      risk of COVID-19 than individuals without cancer.
                                                                                                                                      Additionally, we showed that patients with cancer had
                                                      40
                                                                                                                                      poorer outcomes from COVID-19, providing a timely
                                                                                                                                      reminder to physicians that more intensive attention
                                                                                                                                      should be paid to patients with cancer, in case of rapid
                                                      20
                                                                                                                                      deterioration.
                                                                                                                                         Therefore, we propose three major strategies for
                                                                                                                                      patients with cancer in this COVID-19 crisis, and in future
                                                       0
                                                           0             10                 20                  30               40   attacks of severe infectious diseases. First, an intentional
                                                                              Time after disease onset (days)                         postponing of adjuvant chemo­therapy or elective surgery
                  Figure: Severe events in patients without cancer, cancer survivors, and
                                                                                                                                      for stable cancer should be considered in endemic areas.
                  patients with cancer (A) and risks of developing severe events for patients                                         Second, stronger personal protection provisions should
                  with cancer and patients without cancer (B)
                  ICU=intensive care unit.
                                                                                                                                      be made for patients with cancer or cancer survivors.
                                                                                                                                      Third, more intensive surveillance or treatment should be
                  We observed similar results when the severe events                                                                  considered when patients with cancer are infected with
                  were defined both by the above objective events and                                                                 SARS-CoV-2, especially in older patients or those with
                  physician evaluation (nine [50%] of 18 patients vs                                                                  other comorbidities.
                  245 [16%] of 1572 patients; Fisher’s exact p=0·0008).                                                               We declare no competing interests. This study was approved by the ethics
                                                                                                                                      committee of the First Affiliated Hospital of Guangzhou Medical University.
                  Moreover, patients who underwent chemotherapy                                                                       We thank all medical staff who are fighting against this public crisis. We also thank
                  or surgery in the past month had a numerically higher                                                               the hospital staff (see appendix pp 4–9 for a full list) for their efforts in collecting
                                                                                                                                      patient data. This study is supported by the China National Science Foundation
                  risk (three [75%] of four patients) of clinically severe                                                            (grant no 81871893) and the Key Project of Guangzhou Scientific Research Project
                  events than did those not receiving chemotherapy or                                                                 (grant no 201804020030).
                  surgery (six [43%] of 14 patients; figure). These odds                                                              Wenhua Liang†‡, Weijie Guan†, Ruchong Chen†, Wei Wang†,
                  were further confirmed by logistic regression (odds ratio                                                           Jianfu Li, Ke Xu, Caichen Li, Qing Ai, Weixiang Lu, Hengrui
                  [OR] 5·34, 95% CI 1·80–16·18; p=0·0026) after adjusting                                                             Liang, Shiyue Li, *Jianxing He‡
                  for other risk factors, including age, smoking history,                                                             drjianxing.he@gmail.com


336                                                                                                                                                                www.thelancet.com/oncology Vol 21 March 2020
                         Case 1:19-cr-10463-ADB Document 30-4 Filed 07/08/20 Page 5 of 16
                                                                                                                                                                             Comment




†Joint first authors                                                                  4   Hamming I, Timens W, Bulthuis ML, Lely AT, Navis G, van Goor H.
                                                                                          Tissue distribution of ACE2 protein, the functional receptor for SARS
‡Joint senior authors                                                                     coronavirus. A first step in understanding SARS pathogenesis. J Pathol 2004;
Department of Thoracic Oncology and Surgery (WLi, WW, JL, KX, CL, QA, WLu, HL,            203: 631–37.
JH) and Department of Respiratory Disease (WG, RC, SL), China State Key               5   Kamboj M, Sepkowitz KA. Nosocomial infections in patients with cancer.
Laboratory of Respiratory Disease and National Clinical Research Center for               Lancet Oncol 2009; 10: 589–97.
Respiratory Disease, The First Affiliated Hospital of Guangzhou Medical University,   6   Li JY, Duan XF, Wang LP, et al. Selective depletion of regulatory T cell subsets
Guangzhou 510120, China                                                                   by docetaxel treatment in patients with nonsmall cell lung cancer.
                                                                                          J Immunol Res 2014; 2014: 286170.
1    Chen N, Zhou M, Dong X, et al. Epidemiological and clinical characteristics of   7   Longbottom ER, Torrance HD, Owen HC, et al. Features of postoperative
     99 cases of 2019 novel coronavirus pneumonia in Wuhan, China:                        immune suppression are reversible with interferon gamma and independent
     a descriptive study. Lancet 2020; published online Jan 29. https://doi.              of interleukin-6 pathways. Ann Surg 2016; 264: 370–77.
     org/10.1016/S0140-6736(20)30211-7.
                                                                                      8   Sica A, Massarotti M. Myeloid suppressor cells in cancer and autoimmunity.
2    Wang C, Horby PW, Hayden FG, Gao GF. A novel coronavirus outbreak of                 J Autoimmun 2017; 85: 117–25.
     global health concern. Lancet 2020; published online Jan 24. https://doi.
     org/10.1016/S0140-6736(20)30185-9.                                               9   Zheng RS, Sun KX, Zhang SW, et al. Report of cancer epidemiology in China,
                                                                                          2015. Zhonghua Zhong Liu Za Zhi 2019; 41: 19–28 (in Chinese).
3    Zhou P, Yang XL, Wang XG, et al. A pneumonia outbreak associated with a
     new coronavirus of probable bat origin. Nature 2020; published online Feb 3.
     DOI:10.1038/s41586-020-2012-7.




Should patients who are incarcerated on death row receive
palliative cancer care?
In modern society, it is accepted that individuals                                    over the appropriate health care, both legally and
have the right to die with dignity. Since 1976, in the                                morally, for those with end-stage cancer. This dilemma
USA, people who are incarcerated have a limited                                       is bound to have a downstream effect on patients with
constitutional right to health care, consistent with the                              cancer who have been sentenced to death and can affect
Eighth Amendment. At present, there are more than                                     the quality of palliative care provided in correctional




                                                                                                                                                                                             Burger/Phanie/Science Photo Library
2600 incarcerated men and women in the USA who                                        facilities. In the community, a multidisciplinary team
have been sentenced to death, most of whom have less                                  would manage the medical, mental health, and social
than a high school diploma or High School Equivalency                                 service needs of a patient who chooses palliative care
Certificate (GED), and are disproportionately of minority                             for a terminal diagnosis. But what of the patient who
racial or ethnic backgrounds (42% African-American                                    is sentenced to die by judicial execution? That any such
representation on death row vs 13% African-American                                   person should receive a benefit of any sort, including
representation in the US census).1                                                    the traditional last meal, is met with public protest
  The combination of poor health status, social                                       and outrage. Such consternation will probably increase
determinants of health, and paucity of adequate                                       despite the fact that denying palliative care results in
care provided in correctional facilities is driving a                                 unnecessary suffering for the patient at no benefit to
public health emergency, which is endangering the                                     public safety.
North American incarcerated population. We can                                          It is well established that professional ethics
expect the prevalence and burden of chronic illness                                   forbids health-care staff from participating in any
to rise concomitantly with the growth of the ageing                                   aspect of capital punishment. However, what of the
population in US prisons.2 Data suggest that cancer                                   incarcerated patient with cancer who is dying under
is the leading cause of illness-related deaths in US                                  the care of a physician with direct or indirect duties to
state prisons.2 In the absence of reform, the mass                                    the jurisdiction charged with judicial execution? What
incarceration trends observed over the past three                                     are the duties of the physician expected to provide
decades will substantially widen disparities, adversely                               palliative care to the incarcerated if the patient desires
affecting access to health care.                                                      it? We argue that they are no different than those
  As the US prison population ages, and with it the                                   incumbent upon the physician and health-care staff in
subpopulation of individuals sentenced to death, the                                  the community. The accepted framework of medico–
burden of cancer can be expected to increase. This                                    ethical principles requires that oncology practitioners
increase will be accompanied by the inevitable debate                                 consider pain relief and other principles of palliative

www.thelancet.com/oncology Vol 21 March 2020                                                                                                                                           337
Case 1:19-cr-10463-ADB Document 30-4 Filed 07/08/20 Page 6 of 16




                     TAB 2
                        Case 1:19-cr-10463-ADB Document 30-4 Filed 07/08/20 Page 7 of 16
    Open access                                                                                                                                        Research


                                        Prison cell spatial density and infectious




                                                                                                                                                                             BMJ Open: first published as 10.1136/bmjopen-2018-026806 on 23 July 2019. Downloaded from http://bmjopen.bmj.com/ on June 18, 2020 by guest. Protected by copyright.
                                        and communicable diseases: a
                                        systematic review
                                                                     1                                 2
                                        Paul L Simpson,                  Melanie Simpson,                   Armita Adily,1 Luke Grant,3 Tony Butler1



To cite: Simpson PL,                    Abstract
Simpson M, Adily A,                     Objective To summarise the extent and quality of
                                                                                                                Strengths and limitations of this study
et al. Prison cell spatial              evidence on the association between prison cell spatial
density and infectious and                                                                                      ►► This is the first systematic review of the associa-
                                        density (a measure of crowding) and infectious and
communicable diseases: a                                                                                           tion between prison cell spatial density (a measure
                                        communicable diseases transmission among prisoners.
systematic review. BMJ Open                                                                                        of crowding) and infectious and communicable
2019;9:e026806. doi:10.1136/            Design Systematic review.
                                                                                                                   diseases.
bmjopen-2018-026806                     Data sources Embase, PubMed, Medline, Scopus, Web of
                                                                                                                ►► We used an expert advisory panel to guide re-
                                        Science, PsycINFO, PsycExtra, ProQuest Databases, ProQuest
►► Prepublication history and                                                                                      view protocols and the Australian National Health
                                        Dissertations and Theses Global, Index to Legal Periodicals,
additional material for this                                                                                       and Research Council frameworks to evaluate the
                                        InformitOnline, Cochrane Library, Criminal Justice Abstracts
paper are available online. To                                                                                     strength and quality of the evidence.
                                        and ICONDA were searched to 31 December 2018.
view these files, please visit                                                                                  ►► Most included studies had incomplete reporting of
the journal online (http://​dx.​doi.​   Eligibility criteria Studies that reported on the association
                                                                                                                   methodology and findings.
org/​10.​1136/​bmjopen-​2018-​          between prison cell spatial density (measured in square feet
                                                                                                                ►► This review was limited by the small number of
026806).                                or square metres of cell floor area per person) and infectious
                                                                                                                   studies in this area and the heterogeneity of study
                                        and communicable diseases in juvenile and adult populations
Received 5 October 2018
                                                                                                                   design.
                                        incarcerated in a correctional facility.
Revised 9 April 2019                    Data extraction and synthesis A review protocol was
Accepted 13 June 2019                   developed in consultation with an advisory panel. Two                 20%, imposing a significant financial burden
                                        reviewers independently extracted data and used the                   on society and having profound social and
                                        Australian National Health and Medical Research Council’s
                                                                                                              health consequences.2 More than 11 million
                                        (NHMRC) checklist to critically appraise individual studies. An
                                        assessment of the overall body of the evidence was conducted
                                                                                                              people are held in penal institutions glob-
                                        using the NHMRC’s Evidence Scale and Statement Form.                  ally, either as remand (pretrial detainees)
                                        Results A total of 5126 articles were initially identified            or convicted prisoners. Currently, 17 coun-
                                        with seven included in the review from Pakistan (2003),               tries in the world have an incarceration rate
                                        Chile (2016), Nigeria (2012, 2013) and the USA (1980s).               of more than 400 per 100 000 population
                                        Infectious and communicable disease outcomes included                 in prison. USA is the largest incarcerator,
                                        pneumococcal disease/acute pneumonia, Mycobacterium                   accounting for approximately 20% of the
                                        tuberculosis, latent tuberculosis infection, infectious skin          world’s prisoners with an incarceration rate
                                        conditions and contagious disease reporting to the prison             of 655 per 100 000 population.3
                                        clinic. Five articles reported statistically significant positive        A rising prison population without a corre-
© Author(s) (or their                   associations but were countered by associations possibly
employer(s)) 2019. Re-use                                                                                     sponding expansion of infrastructure has
                                        being explained by chance, bias or confounding factors.
permitted under CC BY-NC. No
                                        Heterogeneity prevented meta-analysis.
                                                                                                              raised health concerns in many countries
commercial re-use. See rights                                                                                 over prison crowding,3 making prison cell
and permissions. Published by           Conclusion Overall, the body of evidence provides
BMJ.                                    some support for an association between prison cell                   size a key public health issue. For example,
1
 Kirby Institute, University of         special density and infectious and communicable                       in the Australian state of New South Wales
New South Wales, Sydney, New            diseases, but care should be taken in the interpretation              (NSW), prison cell size as a public health issue
South Wales, Australia                  and transferability of the findings. Future research and              emerged in recent times with the publication
2
 Juvenile Justice New South             policy responses should adequately consider prospective               of the Inspector of Custodial Services report
Wales, New South Wales                  mediating factors implicated in associations between cell             Full House: the growth of the inmate popu-
Department of Justice, Sydney,          spatial density and health effects.
New South Wales, Australia
                                                                                                              lation in NSW,4 the increase in the prisoner
3
 Corrective Services New                                                                                      population, and the issue that a significant
South Wales, New South Wales                                                                                  number of prison cells did not meet public
Department of Justice, Sydney,          Introduction                                                          health regulations on the minimum floor
New South Wales, Australia              Globally, the number of prisoners is increasing.                      area requirements per prisoner. Historically,
 Correspondence to                      Two per cent above world population                                   Corrective Services NSW had been exempted
 Dr Paul L Simpson;                     growth,1 since the year 2000, the world’s pris-                       from such regulation provided a range of
​psimpson@​kirby.​unsw.​edu.a​ u        oner population has grown by approximately                            conditions imposed by the NSW Ministry of

                                                Simpson PL, et al. BMJ Open 2019;9:e026806. doi:10.1136/bmjopen-2018-026806                                              1
               Case 1:19-cr-10463-ADB Document 30-4 Filed 07/08/20 Page 8 of 16
Open access

Health were met. In 2012, the Ministry required the NSW
                                                                 Table 1 Objective prison crowding measures identified in




                                                                                                                                              BMJ Open: first published as 10.1136/bmjopen-2018-026806 on 23 July 2019. Downloaded from http://bmjopen.bmj.com/ on June 18, 2020 by guest. Protected by copyright.
Department of Justice, Corrective Services to engage an          the literature
independent (from Corrective Services) group to review
                                                                                                                   Example of study
the international literature on prison cell crowding and
                                                                 Measure                                           using measure
adverse health effects, a review of the international cell
size guidelines, and a review of health surveillance data to     1. Prisoner population divided by the             McCorkle et al,
advise the Ministers for Health and Justice.                     design capacity of the prison                     199544
   Close physical proximity in confined spaces such as           2. Prisoner population divided by the             Tartaro, 200245
in prisons has been reported to be associated with an            rated capacity of the prison
increased risk of infectious and communicable disease            3. Percentage of prison cells or       Anson, 198446
transmission including, Mycobacterium tuberculosis (MTB),        dormitories reported as overcrowded by
scabies, pneumococcus, Meningococcus and influenza.5–7           the institution
Rates of infectious diseases in prisons, particularly blood-     4. Prisoner population divided by the             Bonta and Kiem,
borne viral infections (HIV and viral hepatitis) and             total no of available beds                        197847
airborne infections such as MTB, are typically higher            5. No of prisoners per prison                     Ruback and Carr,
than in the general community which exacerbates the                                                                198434
risk of disease transmission.6 8 9 Additionally, it has been     6. No of prisoners per living space/cell          Atlas, 198248
suggested that the close physical proximity in prisons           unit (including communal areas)
may induce psychological stress or intensify the existing        7. No of prisoners per cell                       Urrego et al,
stressful conditions in a prison10 11 leading to alterations                                                       201549
in immune and cardiovascular functions.12                        8. No of square metres of the total               Ekland-Olson et al,
   The concept of crowding is understood in the academic         prison floor area per person                      198350
literature and legislation as a mechanism that impacts
                                                                 9. No of square metres of the total living Megargee, 197751
adversely on the health and well-being of prisoners.             space/cell unit of the prisoner (including
Reports on prison conditions, prison standards and guide-        communal areas) per person
lines by international and regional agencies cite prison         10. No of square metres of the cell per McCain et al,
crowding as major health and human rights concerns               person                                     197652
impacting on this population.13–17 Left untreated in
prison, the risk of disease transmission to family, friends,
intimate partners and other community members is likely
on leaving prison and returning to general society.18–22        this causes a corresponding increase in both social density
   Despite decades of research dedicated to prison condi-       and spatial density. In this review, the area (measured in
tions and its impact on health, there has been no systematic    square feet or square metres) of the cell per person was
review to assess the quality of evidence of the association     selected as the cell crowding measure and is referred
between prison crowding and infectious and communi-             to as cell spatial density. This measure was adopted for
cable disease transmission. A lack of consensus exists on       two reasons. First, the lack of consensus in the academic
the best way to conceptualise and measure the essential         literature on the conceptualisation and measurement of
element(s) of crowding with the debate centring on the          crowding impressed the need to define cell crowding as
need for objective versus subjective measurements of            an objectively defined environmental factor. Second, an
crowding.23 24 The latter focuses on the individual experi-     examination of international guidelines on prison condi-
ence or perception of crowding using subjective ratings of      tions and standards over the last half a century has seen a
conditions such as behavioural constraints, stimulus and        shift towards standards based on cell spatial density (see
cognitive overload, privacy, desire to augment space and        Simpson, Simpson and Butler, 2016). Cell spatial density
loss of environmental control.12 25 26 The former, objective    as a metric has also entered the legislative domain such
measures of prison crowding vary, but commonly revolve          as in the Australian Capital Territory’s Human Rights
around metrics of prisoners per allocation of space to          Act 2004 which recommends 8.9 m2 for single cells and
derive a measure of density (table 1).                          10.7 m2 for double cells.16
   Some of these measures have been criticised as being            To determine the extent and quality of evidence on
amenable to manipulation by prison authorities and thus         the association between prison cell crowding and health
regarded as invalid measures of prison crowding.24 27           impacts, Kirby Institute researchers and authors (PLS, MS,
Measures 4–10 (table 1) are regarded as objective measures      AA and TB) were commissioned by the NSW Department
of social and spatial density. Social density refers to the     of Justice, Correctives Services to conduct a systematic
number of people in a defined area of the prison (eg,           review of studies that analysed the association between
the whole facility, wing, dormitory or cell). Spatial density   prison cell spatial density and prisoner infectious and
refers to the floor area of a defined area (eg, entire prison   communicable diseases and mental health and well-being
or cell) divided by the number of people in that space.11       outcomes. In this paper, we present the results of our
Social and spatial densities are often dependent on one         review of the association between cell spatial density and
another, such as when the cell occupancy level increases,       prisoner infectious and communicable disease effects,

2                                                               Simpson PL, et al. BMJ Open 2019;9:e026806. doi:10.1136/bmjopen-2018-026806
                  Case 1:19-cr-10463-ADB Document 30-4 Filed 07/08/20 Page 9 of 16
                                                                                                                         Open access

                                                                              through an intermediate plant or animal host, vector or
 Table 2 Search terms used to identify evidence to inform




                                                                                                                                              BMJ Open: first published as 10.1136/bmjopen-2018-026806 on 23 July 2019. Downloaded from http://bmjopen.bmj.com/ on June 18, 2020 by guest. Protected by copyright.
 the systematic review (example for PubMed database)                          inanimate environment’.30
                                                                                 The scope of the search was limited to the availability
             Academic databases
                                                                              of an English abstract and to human subjects. Publica-
 Search      prison OR ‘corrective service*’ OR ‘correctional                 tion date was not restricted. Studies were excluded if they
 terms       cent*’ OR ‘correctional complex’ OR                              did not specify cell size or a measurement of cell spatial
             ‘correctional facilit*’ OR borstal OR jail* OR                   density, examined only temporary accommodation within
             gaol* OR penitentiary OR ‘detention cent*’ OR                    custodial settings such as segregation cells, police cells,
             custody OR custodial OR ‘closed setting*’ AND
                                                                              lockups, prison transport/transfer units and prison clinic
             accommodation OR cell OR room OR cubicle
             OR dormitory OR *crowding OR ‘social density’                    accommodation. Studies examining combined living and
             OR ‘spatial density’ AND health OR illness OR                    sleeping space preventing the differentiation of sleeping
             sickn* OR infectio* OR transmissi* OR disease*                   space were also excluded from the current review.
             OR hepatitis OR HIV OR tuberculosis OR parasite*                    Fourteen medical, social science and architectural data-
             OR bacteria* OR virus OR viral OR influenz*                      bases were searched: EMBASE (1947–2018), PubMed
             OR gastroent* OR disorder OR depressi* OR                        (≈1800–2018), Medline (1946–2018), Scopus (1976–
             stress OR anxiety OR aggression OR irritability                  2018), PsycINFO (1806–2018), PsycExtra (1908–2018),
             OR violence OR self-harm OR suicide OR well-                     Web of Science (1900–2018), ProQuest Databases (1763–
             being OR wellbeing AND prisoner* OR inmate*
                                                                              2018), ProQuest Dissertations and Theses Global (1716–
             OR incarcerated OR criminal* OR felon* OR
             remandee* OR delinquent* OR detainee* OR                         2018), Index to Legal Periodicals (1985–2018), Informit
             convict* OR cellmate*                                            Online (1920–2018), Cochrane Library (≈1900–2018),
             Targeted grey literature                                         Criminal Justice Abstracts (1910–2018) and ICONDA
                                                                              (1976–2018). Grey literature was also identified from
 Search      Prison cell and health effects, prison cell and
 terms*      health, jail cell and health, jail cell and health               these database searches; and a further search for grey liter-
             effects, prison cell and health and size, jail cell and          ature was conducted using Google and selected websites
             health and size                                                  including those of the United Nations, International
                                                                              Committee of the Red Cross, Amnesty International,
 *Search terms varied according to website, only some examples
                                                                              International Centre for Prison Studies, WHO, Campbell
 are provided.
                                                                              Collaboration, the Criminal Justice Reference Service,
                                                                              the US National Library of Medicine and websites of the
                                                                              Australian Inspector of Custodial Services. A number of
expressed in terms of the evidence of this association and
                                                                              international experts in the prisoner health area were
the quality of the evidence.
                                                                              contacted to inquire as to whether they were aware of
                                                                              additional material of potential interest to the review.
Methods                                                                          To manage records identified, articles were exported
Under the direction of the NSW Ministry of Health and                         from databases into EndNote V.X7.1. Grey literature from
the NSW Department of Justice, an expert advisory panel                       non-database sources were entered into Endnote manu-
was formed to guide the review comprising infectious                          ally. PDF versions of articles were located and attached to
diseases experts, public health professionals, academic                       Endnote items.
staff and custodial administrators. A review protocol was
developed following consultations with the advisory panel                     Study eligibility
covering search strategy and selection criteria and study                     All publications identified by the search were first screened
eligibility and appraisal. The Preferred Reporting Items                      by two independent teams of two reviewers (PLS, AA and
for Systematic Reviews and Meta-Analyses guideline was                        MS, LG). To ensure consistency in the screening process
adopted for the review.28                                                     and selection of eligible studies across the teams, titles
                                                                              and abstracts of the first 100 studies were independently
Search strategy and selection criteria                                        reviewed by both teams and discussed as a group to
A search string was agreed to identify articles on the asso-                  ensure consistency. After achieving a consensus on eligi-
ciation between cell spatial density and infectious and                       bility for full-text review across both teams, the remaining
communicable diseases and mental health outcomes                              articles were divided between the two teams of reviewers.
(table 2). For the present paper, articles reporting on                       Each person within the team independently reviewed
infectious and communicable disease outcomes were                             their assigned literature, and on finishing, discussed the
extracted from the final list of eligible studies. Reviews                    eligibility outcome with the other team member. In those
of the mental health outcome studies are reported else-                       instances where there was disagreement within a team,
where.29 Infectious and communicable diseases are                             both teams met to resolve the issues and decide through
defined ‘as an illness due to a specific infectious agent or                  consensus if the article was eligible for full-text review.
its toxic products that arises through transmission of such                     Articles were excluded from full-text review if the study
agent or products from an infected person, animal or                          design did not feature in the Australian National Health
reservoir to a susceptible host, either directly or indirectly                and Medical Research Council’s (NHMRC) Hierarchy of

Simpson PL, et al. BMJ Open 2019;9:e026806. doi:10.1136/bmjopen-2018-026806                                                              3
              Case 1:19-cr-10463-ADB Document 30-4 Filed 07/08/20 Page 10 of 16
Open access

Evidence.31 This hierarchy includes systematic reviews of        Patient and public involvement




                                                                                                                                               BMJ Open: first published as 10.1136/bmjopen-2018-026806 on 23 July 2019. Downloaded from http://bmjopen.bmj.com/ on June 18, 2020 by guest. Protected by copyright.
prospective cohort studies (level I evidence), prospective       Patients and the public were not involved in the review.
cohort study (level II evidence), ‘all or none’ study (ie,
either all or none of the people with the risk factor(s) expe-
rienced the outcome of interest) (level III-1 evidence)          Results
retrospective cohort study (level III-2 evidence), case–         After removing duplicate records and newspaper and
control study (level III-3 evidence), or cross-sectional         magazine articles, a total of 5126 records were assessed for
study or case series (level IV evidence).31 Articles were        eligibility based on publication title and abstract content
also excluded if they did not conduct an analysis that           (figure 1). As a result of this screening, 41 records that
examined the relationship between the exposure variable          reported on infectious and communicable diseases and/
of prison cells accommodating one or more persons with           or mental health outcomes were identified for full-text
a specified cell spatial density or cell dimensions and an       review. For the present review, seven publications met
outcome variable of an infectious and/or communicable            the inclusion criteria for infectious and communicable
disease.                                                         disease outcomes; five articles were published in peer-re-
                                                                 viewed journals35–39 and two were reports.27 40 Two arti-
Critical appraisal of eligible studies                           cles related to the same research programme on prison
Critical appraisal of eligible studies involved three stages:    crowding27 40; two articles derived from the same study on
(1) data extraction,32 (2) assessment of bias, chance and        infectious skin conditions.37 38 Five articles examined the
                                                                 association between cell spatial density and pneumococcal
confounding33 and (3) an aggregated assessment of all
                                                                 disease or acute pneumonia,35 MTB,36 latent tuberculosis
studies using the NHMRC FORM Matrix and Evidence
                                                                 infection (LTBI)39 and infectious skin conditions,37 38
Statement to produce a final rating and evidence
                                                                 respectively, while two articles reported on communicable
statement.31
                                                                 illness presentation to the prison clinic.27 39 Three studies
   An adapted version of the NHMRC’s standardised
                                                                 were conducted in the USA,27 35 40 two in Nigeria,37 38 one
data summary table was used to extract data.32 Data
                                                                 in Chile39 and one in Pakistan (table 3).36 Meta-analysis
extraction tables were prepared and cross-checked by
                                                                 was not possible due to heterogeneity and incomplete
two independent reviewers (PLS and MS). Extracted
                                                                 reporting of findings. Measures of effect reported in the
information included: general study details (citation,
                                                                 six publications varied and included OR, risk ratio, and
study design, length of follow-up, level of evidence
                                                                 mean and group differences.
and location and setting); study exposure and control
                                                                    Six studies were cross-sectional in design (level IV aeti-
descriptions; population characteristics; internal and           ology evidence) and one included both a case–control
external validity considerations; and study outcomes             and cohort study design reported in the same article
and results.                                                     (level III-3/III-2 aetiology evidence). Outcome measures
   Assessment of bias, chance and confounding was                for the pneumococcal disease35 and MTB36 studies were
guided by the NHMRC’s checklist to critically appraise           measured using a standardised and reliable approach
aetiology or risk factor studies.33 Checklist items used         (tuberculin sensitivity test using the Mantoux method,
to guide the assessment of studies included: exposure            culture from blood, pleural or spinal fluid specimen and
misclassification, outcome misclassification, selection          radiograph). LTBI was measured using interferon-gamma
bias, confounding and chance. Items were assessed on             release assays (IGRAs) and those found to be IGRA posi-
one of two 3-point scales: low (0), medium (1), high (2)         tive underwent direct sputum smear microscopy and chest
risk; or poor (0), fair (1), good (2).                           radiography to diagnose active TB or LTBI.39 Two articles
   A systematic assessment of the overall body of the            measured infectious skin conditions37 38 ‘in part’ in a stan-
evidence was conducted using a modified (for study popu-         dardised and reliable way (clinical examination of the
lation relevance) NHMRC FORM Matrix and Evidence                 body by a consultant dermatologist and venereologist).
Statement covering34: (1) evidence base, (2) consistency         The validity and reliability of the outcome measure for
of results, (3) population health impact and (4) generalis-      the two studies examining communicable illness presen-
ability. Each component was rated from excellent to poor         tations to a prison clinic27 40 were deemed poor. This is
(online supplementary appendx A) to allow a final overall        because presentations to a prison clinic may additionally
rating and evidence statement to be derived ranging from         capture other parameters of health service use besides
‘A’ to D’: ‘A’ indicating that the body of evidence can be       and beyond health effects such as, dispositional charac-
trusted to ‘D’ indicating that the body of evidence is weak,     teristics of prisoners and the administration of medical
and findings cannot be trusted (online supplementary             care in the prison.40
appendx B).31 The final overall rating and evidence state-          Although the sampling framework was described well
ment were undertaken by one reviewer (PLS) and cross-            in most studies, the sampling method was absent in
checked by another (MS).                                         two articles37 38 and response rates were not reported
   Following the completion of the review by the team, an        in four articles.27 37 38 40 Self-report measures were used
expert, independent of the reviewers and advisory panel,         in six studies to determine potential confounders such
peer reviewed the methodology and findings.                      as underlying medical conditions and demographic

4                                                                Simpson PL, et al. BMJ Open 2019;9:e026806. doi:10.1136/bmjopen-2018-026806
                 Case 1:19-cr-10463-ADB Document 30-4 Filed 07/08/20 Page 11 of 16
                                                                                                                        Open access




                                                                                                                                             BMJ Open: first published as 10.1136/bmjopen-2018-026806 on 23 July 2019. Downloaded from http://bmjopen.bmj.com/ on June 18, 2020 by guest. Protected by copyright.
Figure 1     Flow chart for selection of articles.

information, therefore, recall bias is a possibility. With the                misclassification. That is, the cell spatial density measure
exception of the case–control and cohort studies (case–                       was a dichotomised average floor area per person
control: n=25 cases/75 controls; cohort: n=46),35 sample                      (ie, >5.6 m2 per person and ≤5.6 m2 per person) and thus
sizes were relatively similar across the five cross-sectional                 may be a crude measure. The study does not report on
studies (n=289–428). Four studies considered or adjusted                      how this measure was determined. Additionally, the 100%
for confounding factors or effect modifiers in the anal-                      response rate to the screening suggests possible coercion
yses27 36 39 40; two studies did not,37 38 and it is unclear                  to participate in the study that may have affected the
whether multivariate analysis was conducted in one                            reliability of self-report data ta (eg, household income,
study.35                                                                      occupation).
                                                                                The LTBI study was conducted in 46 prisons in Chile
Evidence of an association between cell spatial density and
                                                                              and included 418 prisoner and non-prisoner contacts
infectious and communicable diseases
                                                                              of 33 active TB cases recruited 12 months following the
While the review found mostly consistent evidence that
cell spatial density is associated with clinically verifiable                 identification of active TB cases.39 The study found high
infectious and communicable diseases, with five articles                      TB incidence (123.9 per 100 000 prisoners) and high
reporting a statistically significant association between cell                LTBI prevalence (29.4%) among contacts, with LTBI
spatial density and infectious and communicable diseases                      rates significantly higher in prisoners than in non-pris-
(table 3), all but one of these associations could possibly                   oners (33.2% vs 15.6%). Multivariate analyses showed a
be explained by chance, study bias or confounding.                            significant association between cell spatial density and
   In the study which investigated MTB infection in a                         LTBI (aOR 3.5; 95% CI 1.1 to 11.5) after adjusting for
random sample of 425 male prisoners in five Pakistan                          gender, age, illicit drug use, history of corticosteroid use
prisons, the association between cell spatial density and                     and malnutrition, and length of incarceration. Assessing
MTB was reported to be statistically significant (adjusted                    the extent of potential exposure misclassification was
OR (aOR) 2.6; 95% CI 1.6 to 4.3) after adjusting for age,                     difficult as the spatial density measure used in analysis is
education, length of incarceration, tobacco use and other                     not reported (unclear if continuous or categorical vari-
variables.36 However, caution is warranted when inter-                        able used). Cell type (ie, multiple-person cells, dormito-
preting this result due to possible exposure and outcome                      ries) across the different prisons was also not reported.

Simpson PL, et al. BMJ Open 2019;9:e026806. doi:10.1136/bmjopen-2018-026806                                                             5
6
                                                                               Table 3          Characteristics and quality assessment of included studies
                                                                                                                                                                                       Exposure characteristics
                                                                                                                   Country                                                             Cell spatial density                                      Effect size/measure          Overall quality and capacity to determine
                                                                                                     Year of       study was       Type of study,                                      values analysed (m2                                       (aOR or                      if cell spatial density is associated with
                                                                               Author                publication   conducted       sample size, gender Outcome                         per person)              Cell design type                 p value)                     outcome*

                                                                               Hussain et al36       2003          Pakistan        Cross-sectional        Mycobacterium                >5.6 vs ≤5.6             Barracks (term not defined       aOR 2.6; 95% CI 1.6 to 4.3 Fair
                                                                                                                                                                                                                                                                                                                           Open access




                                                                                                                                   study, 425, 100%       tuberculosis                                          and may refer to single and/or                              Medium to high risk of:
                                                                                                                                   male                                                                         multiple person cells                                       ►► exposure misclassification
                                                                                                                                                                                                                                                                            ►► confounding
                                                                                                                                                                                                                                                                            Potential for:
                                                                                                                                                                                                                                                                            ►► recall bias
                                                                               Aguilera et al39      2016          Chile           Cross-sectional        Latent tuberculosis          Unclear if continuous    Not reported                     aOR 3.5; 95% CI: 1.1 to      Fair
                                                                                                                                   study, 418, 77%        infection                    or dichotomised                                           11.5)                        Medium to high risk of:
                                                                                                                                   male                                                variable used.                                                                         ►► exposure misclassification
                                                                                                                                                                                                                                                                              Potential for:
                                                                                                                                                                                                                                                                              ►► recall bias
                                                                               Hoge et al35          1994          USA             Cohort study, 46,      Pneumococcal disease         2.9 vs (4.2 and 2.6);    Single versus (4 persons and     aOR 2.0; 95% CI 1.1 to 3.8 Poor to fair
                                                                                                                                   92% male                                                                     dormitory)                                                  Medium to high risk of:
                                                                                                                                                                                                                                                                            ►► exposure misclassification
                                                                                                                                                                                       13.0 vs (2.9, 4.2 and    Single versus (single,           P<0.001                    ►► associations due to chance
                                                                                                                                                                                       2.6);                    4 persons and dormitory)                                    Potential for:
                                                                                                                                                                                       6.8 vs (2.9, 4.2 and 2.6) Not reported versus (single,    P<0.001                    ►► recall bias
                                                                                                                                                                                                                 4 persons and dormitory)                                   ►► confounding
                                                                               Oninla and            2012          Nigeria         Cross-sectional        Infectious dermatoses        0.9 vs 2.4               Single versus dormitories        P=0.03                       Poor
                                                                               Onayemi37                                           study, 305, 97%                                                                                                                            High risk of:
                                                                                                                                   male                                                                                                                                       ►► associations due to chance
                                                                                                                                                                                                                                                                              ►► confounding
                                                                                                                                                                                                                                                                              ►► selection bias
                                                                                                                                                                                                                                                                              Potential for:
                                                                                                                                                                                                                                                                              ►► recall bias
                                                                                                                                                                                                                                                                              ►► exposure misclassification
                                                                               Oninla et al38        2013          Nigeria         Cross-sectional        Infectious and non-          0.9 vs 2.4               Single versus dormitories        P<0.001                      Poor
                                                                                                                                   study, 305, 97%        infectious dermatoses                                                                                               High risk of:
                                                                                                                                   male                                                                                                                                       ►► associations due to chance
                                                                                                                                                                                                                                                                              ►► confounding
                                                                                                                                                                                                                                                                              ►► selection bias
                                                                                                                                                                                                                                                                              Potential for:
                                                                                                                                                                                                                                                                              ►► recall bias
                                                                                                                                                                                                                                                                              ►► exposure misclassification
                                                                               McCain et al27        1980          USA             Cross-sectional        Contagious illness           4.5/5.6 vs 4.6/5.5       Singles/singles versus           P<0.05                       Fair
                                                                                                                                   study, 289, 100%       reporting at clinic                                   cubicles/dormitories                                          Medium to high risk of:
                                                                                                                                   male                                                                                                                                       ►► outcome misclassification
                                                                                                                                                                                                                                                                              Potential for:
                                                                                                                                                                                                                                                                              ►► associations by chance
                                                                                                                                                                                                                                                                              ►► confounding
                                                                                                                                                                                                                                                                              ►► recall bias
                                                                                                                                                                                                                                                                              ►► selection bias
                                                                               Gaes40                1982          USA             Cross-sectional        Contagious illness           4.0 to 8.2               Singles and cubicles             ns                           Poor to fair
                                                                                                                                   study, 352, 100%       reporting at clinic                                                                                                 Medium to high risk of:
                                                                                                                                   male                                                                                                                                       ►► outcome misclassification
                                                                                                                                                                                                                                                                              Potential for:
                                                                                                                                                                                                                                                                                                                                  Case 1:19-cr-10463-ADB Document 30-4 Filed 07/08/20 Page 12 of 16




                                                                                                                                                                                                                                                                              ►► confounding
                                                                                                                                                                                                                                                                              ►► selection bias

                                                                               *Assessment guided by the NHMRC’s checklist to critically appraise aetiology or risk factor studies.32 Checklist items used to guide the assessment included: exposure misclassification, outcome misclassification, selection bias,
                                                                               confounding and chance.
                                                                               Bold, statistical significance; ns, not statistically significant.
                                                                               aOR, adjusted odds ratio.




Simpson PL, et al. BMJ Open 2019;9:e026806. doi:10.1136/bmjopen-2018-026806
                                                                              BMJ Open: first published as 10.1136/bmjopen-2018-026806 on 23 July 2019. Downloaded from http://bmjopen.bmj.com/ on June 18, 2020 by guest. Protected by copyright.
                 Case 1:19-cr-10463-ADB Document 30-4 Filed 07/08/20 Page 13 of 16
                                                                                                                          Open access

  One US study investigating a pneumococcal disease                           per week) per person. As the reported cell spatial area




                                                                                                                                                BMJ Open: first published as 10.1136/bmjopen-2018-026806 on 23 July 2019. Downloaded from http://bmjopen.bmj.com/ on June 18, 2020 by guest. Protected by copyright.
outbreak35 examined the disease attack rate and its asso-                     range of these two cell types are nearly identical, this is
ciation with cell spatial density. Although more clarity and                  likely to say more about the effect of social density (the
consistency in reporting of the analysis is needed to prop-                   number of individuals per cell) or cell type (dormitories
erly assess the findings, the results indicate that the attack                vs singles) than it does on cell spatial density.
rate was highest in four-person cells (2.9 m2 per person)                        The second US study from this research examined
compared with the two other cell types described (single                      cell spatial density in single occupancy cells alone in two
cells at 4.2 m2 per person and open dormitories at 2.6 m2                     federal prisons.40 Using multiple linear regression anal-
per person). The study also reported that detainees                           ysis, statistically significant effects were reported in only
housed in shared and single areas ≥7.4m2 per person (8%                       one of the prisons. However, for contagious illness, the
of the inmate population) had significantly fewer cases                       cell spatial density variable was reported as not signifi-
of pneumococcal disease than all other detainees (attack                      cant (p=0.88). However, the validity and reliability of the
rate: 0 vs 4.7 per 1000 persons; p=0.03). This lower attack                   outcome measure used are questionable as the measure
rate for detainees housed in shared areas ≥7.4 m2 per                         may capture other parameters of health service use
person may in part be explained by time spent outside                         besides health effects.
cells as those housed in this area were engaged in work
programmes and left their cells to undertake such work.
Results were inconsistently reported across cell types with                   Discussion
both univariate and aORs reported for the different cell                      Despite the attention that prison crowding receives, this
types suggesting that some results were adjusted for and                      review identified only seven articles examining cell spatial
some not.                                                                     density and infectious and communicable diseases. While
   In the two studies conducted with mostly male (97%)                        the methodological approach adopted in this review
prisoners in Nigeria, the prevalence of infectious and                        ensured that the largest number of peer-reviewed and
non-infectious skin conditions among prisoners living                         grey literature publications were identified, some studies
in single cells (0.9 m2 per person) and dormitories                           and outcomes may have been missed due to publication
(2.4 m2 per person) was significantly different at 61.7%                      and outcome reporting bias. Some journals may be more
vs 43.2%37 and 82.9% vs 69.7%.37 38 However, the quality                      likely to publish studies that report statistically significant
for these studies was assessed as ‘poor’ due to the absence                   results and overlook studies that are not consistent with
of any multivariate analysis, no details of whether those                     previously published studies, present ‘negative data’ that
conducting the physical examinations were blinded to                          disproves the investigators’ hypothesis, as well results that
the cell assignments of the prisoners, no response rates or                   could be interpreted to be of little interest or relevance to
sampling method described, and cell type details derived                      their readership.41 Due to the difficulty in locating study
from self-report questionnaires.                                              protocols, assessment of selective reporting of outcomes
   Two other US articles reporting on the association                         was not conducted. Thus, outcome reporting bias may
between cell spatial density and illness reporting at the                     also be present.
prison clinic were from a research programme span-                               The identified seven studies were conducted with mostly
ning approximately 10 years reporting on data collected                       male prisoner populations in the USA, Pakistan, Chile and
from 1400 prisoners from six federal prisons.27 40 Illness                    Nigeria. Infectious and communicable disease outcomes
reporting rates were determined by dividing the number                        reported included pneumococcal disease, MTB, LTBI,
of days a participant was in a cell type (with a specific                     skin conditions and prisoner reporting of communicable
cell social or spatial density) by the number of visits to                    illness to the prison clinic. Six were cross-sectional studies
a clinic. Not all outcomes were measured at and/or                            and one was a combined case–control and cohort study.
reported for all prison sites, and prisoner population                           Overall, the evidence concerning the association
characteristics, sampling methods, response rates and                         between prison cell spatial density and infectious and
analytical procedures are not consistently reported across                    communicable disease effects was given a rating of ‘C’ on
and within publications. One article, the Danbury prison                      the NHMRC Evidence Rating Scale (ranging from ‘A’ to
study, reported results on illness reporting by conta-                        ‘D’) indicating that ‘the body of evidence provides some
gious status,27 covering: venereal disease; eye, ear, nose,                   support for an association between cell spatial density and
throat infections; cough, cold, influenza; gastrointes-                       infectious and communicable diseases but care should be
tinal, stomach problems; skin conditions; virus; chills and                   taken in the interpretation of the findings.’31 The review
fever. However, the lack of detail on the statistical analysis                found that there was mostly consistent evidence that cell
means it is unclear if potential confounders and effect                       spatial density is associated with clinically verifiable infec-
modifiers were adjusted for. Nonetheless, the findings                        tious and communicable diseases. Although five of the
reported a significant difference (although p values were                     seven studies reported a statistically significant positive
not reported) in contagious illness reporting between                         association between cell spatial density and infectious
those in single occupant cells of 4.5 and/or 5.6 m2 per                       and communicable disease effects (one additional study
person (0.03 reports per week) and those in dormitories                       reporting a significant association regarding the effect of
with a spatial density of 4.6 and/or 5.5 m2 (0.06 reports                     social density or cell type rather than cell spatial density),

Simpson PL, et al. BMJ Open 2019;9:e026806. doi:10.1136/bmjopen-2018-026806                                                                7
              Case 1:19-cr-10463-ADB Document 30-4 Filed 07/08/20 Page 14 of 16
Open access

the quality of the studies was assessed as poor due to risk     prison cell spatial density and adverse health effects.42




                                                                                                                                              BMJ Open: first published as 10.1136/bmjopen-2018-026806 on 23 July 2019. Downloaded from http://bmjopen.bmj.com/ on June 18, 2020 by guest. Protected by copyright.
of exposure/outcome misclassification, bias, chance             From this review, we recommend that future research
and/or confounding. However, the Pakistan study on              on cell spatial density and health effects consider the
MTB36 and the Chile Study on LTBI39 adjusted for poten-         following factors: (1) personal characteristics of prisoners
tial confounders and chance.                                    such as age, education level, gender, ethnicity, under-
   The cross-sectional design of six of these studies means     lying medical conditions and health risk behaviours (eg,
the ability to assess causality is limited in that they were    current intravenous drug use); (2) physical environment
carried out at one given point in time and provide no           measures such as air ventilation and privacy afforded to
indication of the sequence of events. As such, it remains       the prisoner and (3) social and policy environment of
unclear whether cell spatial density exposure preceded          prison such as time confined in cell per day, cell alloca-
or followed the onset of infectious or communicable             tion policy and practice, health service access, length of
diseases reported in these studies. However, one study          incarceration and custody and security classification of
provided some evidence that a number of infections              prisoner.42
occurred inside prisons following a repeat testing                 Although the body of evidence assessed indicated
performed at 8 weeks after baseline, suggesting cell            cautious support for the association between prison cell
spatial density exposure contributed to these new infec-        spatial density and infectious and communicable diseases,
tions.39 The associations and statistical precision observed    we do not advocate increasing social and spatial density
in the articles suggest the possibility of a ‘slight’ health    and there is likely to be reasonable grounds for policy
impact of cell spatial density on prisoners in regard to        responses to address prison crowding in the absence of
infectious diseases. However, it is possible that these asso-   scientific certainty. As one US Court of Appeals43 ruling
ciations are due to confounding, bias and/or chance. In         stated:
addition, differences between the populations examined
in these studies were apparent in terms of socio-cultural         Undoubtedly, certainty is the scientific ideal—to the
demographics, institutional settings and practices, and           extent that even science can be certain of its truth.
the background prevalence of infectious and communi-              But certainty in the complexities of environmental
cable diseases outcomes in the respective countries (USA,         medicine may be achievable only after the fact, when
Nigeria, Pakistan, Chile). Studies were also conducted in         scientists have the opportunity for leisurely and iso-
different decades. These apparent differences restrict the        lated scrutiny of an entire mechanism. Awaiting cer-
generalisability and transferability of the observed effects      tainty will often allow for only reactive, not preventive
to correctional contexts outside the countries where the          regulation.
reviewed studies were conducted.
                                                                   In the absence of scientific certainty, international
Implications for researchers and policy-makers                  standards and recommendations provide guidance by
Further research is needed that addresses the                   way of mitigating prison and prison cell crowding and any
confounding, bias and chance elements in studies exam-          potential infectious and communicable disease effects
ined by this review. We recommend that future studies           this may bring. The International Red Cross Association
include clinically verifiable health outcomes to ensure         (ICPA) handbook on Water, Sanitation, Hygiene and
outcome misclassification is prevented or minimised and         Habitat in Prisons recognises that any technical focus on
include adequate detail on how cell floor spatial density       prisons to address potential adverse health effects, such as
was determined to facilitate a clear assessment of expo-        cell spatial density, cannot be separated from addressing
sure misclassification.                                         other factors that mediate prisoner health and well-
   In most articles reviewed, inadequate attempts were          being.17 Some ICPA guidelines and recommendations
made to adjust for personal characteristics of prisoners        are feasible in terms of implementation in the short term
and/or prison-related factors as potential confounders.         to address immediate need (eg, access to healthcare
This statement acknowledges that cell spatial density, as an    and sanitary facilities and extending time ‘out-of-cell’
objective condition of crowding, is likely to be embedded       to participate in meaningful activities). A public health
in a complex interplay of psychological, social, cultural       approach to addressing any adverse health effects associ-
and institutional factors, and that variations of any health    ated with prison cell crowding should include prevention
effects cannot be fully understood without their consider-      strategies ranging from the micro to the macrolevel. The
ation. Thus, future research should seek to collect more        United Nations’ Office of Drugs and Crime Handbook on
extensive data on prospective confounding and medi-             Strategies to Reduce Overcrowding in Prisons13 acknowl-
ating factors to examine how such factors interact with         edges that to address the health effects associated with
cell spatial density and health effects. To assist this, we     crowding, ‘decarceration’ strategies to prevent prison
reviewed the 12 eligible articles identified in this review     crowding occurring in the first instance is required.
(7) and the mental health and well-being review (5),29          Decarceration strategies involve processes that remove
in addition to key international reports on prisoner            people from prisons and prevent them from (re)entering
conditions, prison crowding and prisoner health to iden-        prison. This is likely to be a longer term strategy that will
tify what factors might mediate the association between         require extensive work involving multiple agencies from

8                                                               Simpson PL, et al. BMJ Open 2019;9:e026806. doi:10.1136/bmjopen-2018-026806
                    Case 1:19-cr-10463-ADB Document 30-4 Filed 07/08/20 Page 15 of 16
                                                                                                                                            Open access

different sectors, and changes in political and societal                                     Control and the European Monitoring Centre for Drugs and Drug




                                                                                                                                                                     BMJ Open: first published as 10.1136/bmjopen-2018-026806 on 23 July 2019. Downloaded from http://bmjopen.bmj.com/ on June 18, 2020 by guest. Protected by copyright.
                                                                                             Addiction, 2017.
attitudes to incarceration.                                                             8.   New York State Commission of Correction. Examination of density
                                                                                             and crowding in correctional facilities and their applicability to
Acknowledgements We would like to acknowledge advisory panel members                         the question of double-celling. New York, USA: New York State
Wayne Smith and Benjamin Scalley of the New South Wales Ministry of Health;                  Commission of Correction, 1981.
Garry Forrest and Denise Monkley of the Justice Health and Forensic Mental Health       9.   UNAIDS. UNAIDS Technical Update Prisons and AIDS Geneva: Joint
                                                                                             United Nations Programme on HIV/AIDS. 1997.
Network; and Janaya Ho of Corrective Services New South Wales. We would also
                                                                                       10.   Gaes GG. Effects of Overcrowding in Prison. In: Tonry M, Morris
like to acknowledge the independent peer review undertaken by Jeffrey Post and               N, eds. Crime and justice volume 6: an annual review of research. .
Lorraine Yap and Marina Talevski with respect to their contributions to this review.         Chicago, USA: The University of Chicago Press, 1985:6. 95–146.
Contributors PLS is the guarantor. PLS, MS, AA and TB drafted the manuscript. All      11.   Paulus PB. Prison crowding: a psychological perspective. New York:
authors contributed to the development of the selection criteria. PLS, MS and TB             Springer-Verlag, 1988.
                                                                                       12.   Cox VC, Paulus PB, McCain G. Prison crowding research: the
contributed to the risk of bias assessment strategy, data extraction templates and           relevance for prison housing standards and a general approach
developed the search strategies. All authors read, provided feedback and approved            regarding crowding phenomena. Am Psychol 1984;39:1148–60.
the final manuscript.                                                                  13.   United Nations Office on Drugs and Crime. Handbook on strategies
Funding Under the direction of the New South Wales Ministry of Health, the New               to reduce overcrowding in prisons. Vienna: United Nations Office on
                                                                                             Drugs and Crime, 2010.
South Wales Department of Justice funded this review. To ensure appropriate
                                                                                       14.   United Nations Office on Drugs and Crime. The United Nations
management of perceived or potential conflicts of interest, the expert advisory              Standard Minimum Rules for the Treatment of Prisoners ('the
panel that was formed to guide the review comprised diverse stakeholders,                    Mandela Rules'). Geneva: United Nations, 2015.
including medical practitioners, infectious diseases experts, public health            15.   European Committee for the Prevention of Torture and Inhuman
professionals, a custodial administrator and academic staff. Author and custodial            or Degrading Treatment or Punishment. European Committee for
administrator LG, who although contributed to the scope of the search criteria               the Prevention of Torture and Inhuman or Degrading Treatment or
and provided feedback and approval of the final manuscript, did not contribute to            Punishment (CPT): CPT Standards. Strasbourg Cedex, France:
data extraction, confounder, bias and chance assessment, aggregated evidence                 Council of Europe, 2015.
                                                                                       16.   International Committee of the Red Cross. Review of space
appraisal and ratings and the interpretation of findings.
                                                                                             accommodation standards in prison cells. Geneva: International
Competing interests There was grant support from the New South Wales                         Committee of the Red Cross, 2014.
Department of Justice during the conduct of the study. There are no financial          17.   International Committee of the Red Cross. Water, sanitation,
relationships with any other organisations that might have an interest in the                hygiene and habitat in prisons: supplementary guidance. Geneva,
submitted work in the previous 3 years. Author LG is a custodial administrator               Switzerland: International Committee of the Red Cross, 2012.
                                                                                       18.   Farmer PE, Kononets AS, Borisov SE. Recrudescent tuberculosis in
and could give the appearance of potentially influencing findings. Although LG               the Russian Federation. In: Farmer PE, Reichman LB, Iseman MD,
contributed to the scope of the search criteria and provided feedback and approval           eds. The global impact of drug resistant tuberculosis. Boston, MA:
of the final manuscript, he did not contribute to data extraction, confounder, bias          Harvard Medical School/Open Society Institute, 1999.
and chance assessment, aggregated evidence appraisal and ratings and the               19.   Greifinger RB. Inmates as public health sentinels prison reform:
interpretation of findings. At the time of the review, MS was employed as a research         commission on safety and abuse in America's Prisons. Journal of
associate of the Kirby Institute, University of New South Wales, Sydney.                     Law and Policy 2006;22:253–64.
                                                                                       20.   Shilova MV, Dye C. The resurgence of tuberculosis in Russia. Philos
Patient consent for publication Not required.                                                Trans R Soc Lond B Biol Sci 2001;356:1069–75.
Ethics approval Ethics approval was not required. Please see ‘Ethical approval         21.   Stern V. The Problems of TB in Prisons in Eastern Europe and Central
                                                                                             Asia. London: International Centre for Prison Studies, 1999.
for literature reviews and meta-analyses’ on the UNSW Sydney Research Ethics
                                                                                       22.   Restum ZG, Zulficar GR. Public health implications of substandard
& Compliance Support Frequently Asked Questions (FAQs) page (https://​research.​             correctional health care. Am J Public Health 2005;95:1689–91.
unsw.​edu.​au/f​ requently-​asked-​questions-​faqs).                                   23.   Gaes GG. Prison Crowding Research Reexamined. Prison J
Provenance and peer review Not commissioned; externally peer reviewed.                       1994;74:329–63.
                                                                                       24.   Ostfeld AM, Kasl SV, D'Atri DA, et al. Stress, crowding, and blood
Data sharing statement No additional data are available.                                     pressure in prison. New Jersey: Lawrence Erlbaum Associates, 1987.
                                                                                       25.   Schmidt DE, Keating JP. Human crowding and personal control: an
Open access This is an open access article distributed in accordance with the
                                                                                             integration of the research. Psychol Bull 1979;86:680–700.
Creative Commons Attribution Non Commercial (CC BY-NC 4.0) license, which              26.   Stokols D. Environmental psychology. Annu Rev Psychol
permits others to distribute, remix, adapt, build upon this work non-commercially,           1978;29:253–95.
and license their derivative works on different terms, provided the original work is   27.   McCain G, Cox VC, Paulus PB. The effect of prison crowding on
properly cited, appropriate credit is given, any changes made indicated, and the use         inmate behavior. Washington DC: National Institute of Justice, 1980.
is non-commercial. See: http://​creativecommons.​org/​licenses/​by-​nc/​4.​0/.         28.   Moher D, Liberati A, Tetzlaff J, et al. Preferred reporting items for
                                                                                             systematic reviews and meta-analyses: the PRISMA statement. Int J
                                                                                             Surg 2010;8:336–41.
                                                                                       29.   Simpson PL, Simpson M, Butler T. Prison cell size and adverse health
                                                                                             effects: a systematic review. Sydney: The Kirby Institute, UNSW
                                                                                             Australia and Corrective Services NSW, 2016. (ISBN-10: 0-7334-
References                                                                                   3615-3; ISBN-13: 978-0-7334-3615-4).
 1. United Nations. United Nations, Department of Economic and Social                  30.   Porta M, ed. A dictionary of epidemiology. 6th edn. New York: Oxford
    Affairs, Population Division. New York: World Population Prospects:                      University Press, 2014.
    The 2018 Revision, 2018.                                                           31.   National Health and Medical Research Council. NHMRC Additional
 2. Huber A, Rope O, Sheahan S. Global Prison Trends 2017. London:                           Levels of Evidence and Grades for Recommendations for Developers
    Penal Reform International, 2017.                                                        of Guidelines. Canberra, ACT, Australia: National Health and Medical
 3. Walmsley R. World Prison Population List. 12th edn: Institute for                        Research Council, 2009.
    Criminal Policy Research, 2018.                                                    32.   National Health and Medical Research Council. NHMRC Standards
 4. New South Wales Department of Justice Inspector of Custodial                             and procedures for externally developed guidelines. Canberra, ACT,
    Services. The growth of the inmate population in NSW. Sydney: NSW                        Australia: National Health and Medical Research Council, 2007.
    Government, 2015.                                                                  33.   National Health and Medical Research Council. How to review
 5. Walker B, Gordon T. Health and high-density confinement in jails and                     the evidence: systematic identification and review of the scientific
    prisons. Federal Probation 1980;44:53–7.                                                 literature. Canberra: National Health and Medical Research Council,
 6. Walker B. Prison population pressures: the epidemiological basis                         2000.
    for present density standards. Journal of Environmental Health                     34.   Ruback RB, Carr TS. Crowding in a Woman's Prison: attitudinal and
    1991;54:18–20.                                                                           behavioral effects1. J Appl Soc Psychol 1984;14:57–68.
 7. European Centre for Disease Prevention and Control. Systematic                     35.   Hoge CW, Reichler MR, Dominguez EA, et al. An epidemic of
    review on active case finding of communicable diseases in prison                         pneumococcal disease in an overcrowded, inadequately ventilated
    settings. Stockholm: European Centre for Disease Prevention and                          jail. N Engl J Med 1994;331:643–8.


Simpson PL, et al. BMJ Open 2019;9:e026806. doi:10.1136/bmjopen-2018-026806                                                                                     9
                 Case 1:19-cr-10463-ADB Document 30-4 Filed 07/08/20 Page 16 of 16
 Open access

36. Hussain H, Akhtar S, Nanan D. Prevalence of and risk factors             44. McCorkle RC, Miethe TD, Drass KA. The roots of prison violence: a




                                                                                                                                                             BMJ Open: first published as 10.1136/bmjopen-2018-026806 on 23 July 2019. Downloaded from http://bmjopen.bmj.com/ on June 18, 2020 by guest. Protected by copyright.
    associated with mycobacterium tuberculosis infection in                      test of the deprivation, management, and “not-so-total” institution
    prisoners, North West Frontier Province, Pakistan. Int J Epidemiol           models. Crime & Delinquency 1995;41:317–31.
    2003;32:794–9.                                                           45. Tartaro C. The impact of density on jail violence. J Crim Justice
37. Oninla OA, Onayemi O. Skin infections and infestations in prison             2002;30:499–510.
    inmates. Int J Dermatol 2012;51:178–81.                                  46. Anson RH. Overcrowding and inmate fatalities. Int J Comp Appl Crim
38. Oninla OA, Onayemi O, Olasode OA, et al. Pattern of dermatoses               Justice 1984;8(1-2):93–9.
    among inmates of Ilesha Prison, Nigeria. Niger Postgrad Med J            47. Bonta J, Kiem T. Institutional misconducts in a jail setting: preliminary
    2013;20:174–80.                                                              findings and a note of caution. Crime and Justice 1978;6:175–8.
39. Aguilera XP, González C, Nájera-De Ferrari M, et al. Tuberculosis in     48. Atlas R. Violence in prison - architectural determinism: Florida State
    prisoners and their contacts in Chile: estimating incidence and latent       University, 1982.
    infection. Int J Tuberc Lung Dis 2016;20:63–70.                          49. Urrego J, Ko AI, da Silva Santos Carbone A, et al. The impact of
40. Gaes GG. The effect of spatial and architectural housing variations          ventilation and early diagnosis on tuberculosis transmission in
    on acute inmate morbidity indicators. Unpublished manuscript.                brazilian prisons. Am J Trop Med Hyg 2015;93:739–46.
    Washington DC: Office of Research, Federal Prison System, 1982.          50. Ekland-Olson S, Barrick DM, Cohen LE. Prison overcrowding and
41. DeVito NJ, Goldacre B. Catalogue of bias: publication bias. BMJ Evid         disciplinary problems: an analysis of the texas prison system. J Appl
    Based Med 2019;24:53–4.                                                      Behav Sci 1983;19:163–76.
42. Simpson PL, Simpson M, Butler T. Prison cell size and adverse            51. Megargee EI. The association of population density, reduced space,
    health effects: potential mediating factors. Sydney: The Kirby               and uncomfortable temperatures with misconduct in a prison
    Institute, UNSW Australia, Sydney, and Corrective Services NSW,              community. Am J Community Psychol 1977;5:289–98.
    2016.                                                                    52. McCain G, Cox VC, Paulus PB. The relationship between illness
43. United States Court of Appeals. Eighth annual report on the council          complaints and degree of crowding in a prison environment. Environ
    of environmental quality. Washington D.C., 1977.                             Behav 1976;8:283–90.




10                                                                           Simpson PL, et al. BMJ Open 2019;9:e026806. doi:10.1136/bmjopen-2018-026806
